Judgment, Supreme Court, New York County (Jerome Marks, J., at suppression hearing; Alvin Schlesinger, J., at trial), rendered April 24, 1991, convicting defendant, after a jury trial, of two counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to two concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s knowledge that the property was stolen could be inferred, beyond a reasonable doubt, as a result of his recent, exclusive, unexplained possession thereof, as the jury was properly instructed (People v Baskerville, 60 NY2d 374, 382-383). The prosecutor’s attempt to argue that defendant *68had probably stolen the property himself did not, in the circumstances, constitute an accusation of an "uncharged crime” but was fair argument (supra). In any event, the court gave a prompt curative instruction to disregard the argument. Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.